Citation Nr: 0306823	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty in the United States Army 
from March 1968 to December 1970, including service in the 
Republic of Vietnam from April 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for 
bilateral defective hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  There is no medical evidence showing the development of 
hearing loss during the appellant's active service or within 
the year after his separation from service.

3.  The appellant's current hearing loss did not result from 
disease or injury incurred during military service.


CONCLUSION OF LAW

The appellant does not have hearing loss that was incurred in 
service or which may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, and 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  Furthermore, the 
February 2002 SOC explained the VCAA to the appellant, 
informing him what evidence and information VA would be 
obtaining.  The SOC explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, all 
medical records referenced by the appellant have been 
requested.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  The appellant was provided a VA 
examination in 2001.  The examiner reviewed the claims file 
and rendered an opinion as to whether the claimed condition 
is related to military service.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B.  The Evidence

As noted, the claimant served on active duty in the United 
States Army from March 1968 to December 1970, including 
service in the Republic of Vietnam from April 1969 to April 
1970.  The claimant's DD Form 214 shows that his military 
occupational specialty was Field Artillery Intelligence and 
Operations (13E).  His last major duty assignment was to 
Battery C, 2nd Battalion, 1st Artillery, Fourth Army Division.  
He received no awards or decorations for valor, and did not 
receive the Combat Infantryman's Badge or the Purple Heart 
Medal.

In a report of medical history completed by the claimant at 
the time of service entry, he denied any history of ear 
trouble, running ears, or hearing loss.  His report of 
service entrance examination, conducted in March 1968, showed 
that his ears were normal.  On his audiometric evaluation in 
March 1968, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
X
-10
LEFT
5
-10
-10
X
-5

The claimant's service medical records are silent for 
complaint, treatment, findings or diagnoses of any ear 
pathology or trauma during the claimant's period of active 
service.

In a report of medical history completed by the claimant at 
the time of service separation, he denied any history of ear 
trouble, running ears, or hearing loss.  His report of 
service separation examination, conducted in December 1970, 
showed that his ears were normal.  On his audiometric 
evaluation in December 1970, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10

In a document submitted in April 1972, the claimant stated 
that he had worked at Jones & Loughlin Steel Corporation 
since graduation from high school.

The claimant's original application for VA disability 
compensation and pension benefits (VA Form 21-526), received 
in May 1980, made no mention of hearing loss.

A report of VA general medical examination, conducted in May 
1980, cited the claimant's occupational history of working in 
a steel foundry prior to service entry and after service 
discharge, and of working there for seven years following 
service separation.  He then worked at another foundry, but 
was discharged six months prior to the examination for 
possession of alcohol.  He related that his recreational 
pursuits included hunting and fishing.  

In September 2000, the claimant sought service connection for 
hearing loss, citing treatment records at the VAMC, Iron 
Mountain.  In an attachment, he asserted that while in the 
military, he was with Battery C, 2nd Battalion, 1st Artillery; 
that his military occupational specialty (MOS) was forward 
observer for his unit; that he called in artillery fire and 
was exposed to explosions from April 1969 to April 1970; and 
that he believes that his current hearing loss is related to 
his in-service noise exposure.

VA outpatient treatment records from the VAMC, Iron Mountain, 
dated from August 1999 to June 2000, are silent for 
complaint, treatment, findings or diagnosis of ear trauma or 
pathology or hearing loss.  An entry dated in August 1999 
shows that the claimant related that his longest period of 
employment was 12 years, and that he usually works at an auto 
plant assembly line.  At the same time, the claimant asserted 
that he served in combat as an infantryman with the 198th 
Light Cavalry, the 1st 17th Cavalry [sic], and the 1st 14th 
Artillery [sic].   

On a private audiometric evaluation in October 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
45
50
45
43.75
LEFT
25
30
55
55
41.25

Speech audiometry revealed speech recognition ability of 100 
percent correct in the right ear and of 100 percent correct 
in the left ear.

The claimant also submitted an undated letter in which he 
asserted that he thinks that his hearing problem started when 
he was in Vietnam in 1969 because he was with an artillery 
unit attached to an armored division with many heavy sounds 
all from gunfire just about every day.  Also, he related, a 
lot of hearing impairment from jet fighters dropping bombs 
and the 20-mm. rounds from the gunships.   

A November 2000 letter from Dr. R.K.S., a private ear, nose 
and throat specialist, stated that the claimant had given him 
a history of his noise exposure during his military service.  
He expressed the opinion that the type of hearing loss that 
the claimant currently experiences is consistent with the 
type of noise exposure that endured in the service [sic].  He 
concluded by stating that the claimant's hearing loss is at 
least as likely as not related to his time in the military 
service.  

By RO letter of December 26, 2000, the claimant was asked to 
provide the name and exact location of the dispensary, 
hospital or other facility where he received treatment for 
his hearing condition while on active duty; to provide 
records or statements from service medical personnel or 
statements from people who knew him in service and who have 
personal knowledge of any disability he may have had while on 
active duty, including the names and service number and unit 
of assignment; employment physical examinations, medical 
evidence from private physicians, clinics or hospitals where 
he received treatment, especially soon after service, 
pharmacy prescription records, and insurance or employment 
examination reports.  

In a December 2000 statement, the claimant asserted that he 
served with the 1st 14th Artillery unit and also the 1st 52nd 
Light Infantry Division of the Americal Division from April 
1969 to April 1970[sic].

A rating decision of August 2001 denied service connection 
for bilateral hearing loss.  The claimant and his 
representative were notified of that decision and of his 
right to appeal by RO letter of August 13, 2001.

A report of VA audiology examination, conducted in November 
2001, cited the examiner's review of the claims folder and 
the claimant's service medical records.  He further noted 
that the claimant offered a history of infantry and artillery 
noise in service, and occupational noise in a foundry for 17 
years and in a forge for 2 years, but denied any noisy 
hobbies.

On a authorized VA audiometric evaluation in November 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
45
60
50
46
LEFT
30
35
60
65
48

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and of 92 percent correct in 
the left ear.

The VA audiology examiner stated that the claimant's hearing 
loss was consistent with noise exposure, but noted that his 
service discharge examination revealed hearing within normal 
limits (thresholds of 10 decibels at all frequencies); that 
subsequent to service, the claimant has a history of nearly 
20 years of noisy occupations (foundry and forge).  He 
concluded, on that basis, that the claimant's hearing loss 
was not likely due to military noise exposure.

Following review, the RO Decision Review Officer confirmed 
the denial of the claim, and a Statement of the Case was 
provided the claimant and his representative.  The claimant 
perfected his appeal by the timely submission of his 
Substantive Appeal (VA Form 9), in which he declined a 
hearing before an RO Hearing Officer or before the Board.




C.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for sensorineural hearing loss may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)  However, there is no indication 
that any hearing loss disability was manifested within the 
first post-service year.  As discussed more fully below, the 
first treatment for hearing loss was many years after 
service.  There is no indication in the record that hearing 
loss was diagnosed any earlier than 2001, and the appellant 
has not reported receiving treatment for decreased hearing 
acuity within the first post-service year.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The veteran currently has a hearing loss disability according 
to VA standards.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 did not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
did not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The appellant claims that he was exposed to acoustic trauma 
during service.  The Board is willing to concede such based 
on his MOS and service in Vietnam.  However, even accepting 
that, onset of hearing loss in service is not factually 
shown.  Upon discharge from service, the appellant had normal 
hearing acuity.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  It is true, 
as the representative in this case argues, that the 
audiometric scores upon entry and upon separation showed some 
decrease in hearing acuity, but the fact remains that the 
scores upon separation were well within the normal range.  

The first medical evidence showing hearing loss was developed 
in 2001 conjunction with the current claim for compensation.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  The appellant reported to his 
private physician, Dr. Stoler, that he had a history of noise 
exposure during service, and Dr. Stoler concluded the current 
hearing loss is as likely as not due to that noise exposure.  
The Board does not find Dr. Stoler's opinion as to the 
etiology of the appellant's hearing loss to be persuasive.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In essence, Dr. Stoler's opinion is of lesser value than the 
opinion offered by the VA examiner for the reasons discussed 
below. 

Dr. Stoler's opinion was based on an incomplete history.  The 
appellant never once told Dr. Stoler about the significant 
noise exposure he had after service.  As discussed above, 
there is an approximately 20-year history of working in noisy 
environments.  Dr. Stoler did not state that any service 
medical records were reviewed.  This is especially important 
in this case because the service records clearly document 
normal hearing acuity at the time of separation in 1970.  

Another medical professional - the VA examiner - reviewed the 
entire record, unlike Dr. Stoler, and concluded that the 
appellant's hearing loss is more likely related to the post-
service noise exposure.  That examiner reviewed the claims 
file, including the service medical records.  The Board finds 
this opinion more persuasive because it was based on a 
thorough review of the record and an accurate noise exposure 
history, unlike Dr. Stoler.  Furthermore, it is clearly 
supported by the record (i.e., normal hearing upon separation 
from service).  

The Board concludes that the evidence reflecting that the 
appellant did not incur hearing loss as a result of his 
military service is more persuasive and of greater weight 
than his allegations that he did incur such a condition as a 
result of his service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for hearing loss, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claim that his current hearing loss disorder is related to 
service.  There is not an approximate balance of evidence.  
There is evidence not favorable to the claim that is of more 
probative value than the favorable evidence, and it is not 
error for the Board to favor certain evidence.  The weight to 
be accorded the medical evidence must be determined by the 
quality of it and not by quantity.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  For the reasons 
stated, the Board finds the opinion of the VA examiner in 
2001 more persuasive than the other opinion, and finds, as 
fact, that the appellant does not have a hearing loss 
disability as a result of his military service.


ORDER

Service connection for bilateral hearing loss is denied. 


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

